Citation Nr: 1605624	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  09-36 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a heart disability, to include as due to exposure to herbicides, or in the alternative, as secondary to service-connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a hypertension, to include as due to exposure to herbicides, or in the alternative, as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970 with subsequent service in the United States Army Reserves and Army National Guard.  The record reflects active duty service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

During the pendency of the appeal, the Veteran requested a hearing before a Decision Review Officer (DRO) and a member of the Board, and such hearings were scheduled for May 2012 and May 2013, respectively.  However, the Veteran did not report for either hearing, and he has not provided good cause or requested that either hearing be rescheduled.  Accordingly, the Veteran's prior hearing requests are deemed withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board apologizes for the delay, but further development is required on the Veteran's claims, as there has not substantial compliance with the Board's June 2014 remand decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

First, while the AOJ obtained the Veteran's National Guard and Army Reserve records, it did not provide a summary of each period of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) that he attended.

Next, with regard to the Veteran's claim seeking service connection for bilateral hearing loss, the Board specified that the examiner should provide a complete rationale for his or her opinion.  As noted by the Veteran's representative in its appellate brief, such a rationale was not provided.  The examiner again stated that the Veteran had normal hearing in service, and acknowledged that absence of hearing loss in service is not necessarily fatal to a claim for service connection.  However, the examiner only repeated his previous negative opinion, and did not provide any discussion other than that post-service noise exposure could not be ruled out as a factor in the Veteran's hearing loss.  A new examination is necessary.  Moreover, the previous examinations did not consider whether it is at least as likely as not whether the Veteran's hearing loss, as an organic disease of the nervous system, manifested to a compensable degree within one year of service.  See 38 C.F.R. § 3.309(a)

With regards to the Veteran's hypertension claim, the Board notes that examiner failed to opine as to whether the Veteran's hypertension is a direct consequence of herbicide exposure in Vietnam, where the Veteran served from December 1967 to December 1968.  The Veteran's representative requested service connection on such a basis in its May 2013 appellate brief.  

Finally, the Board notes that in its remand directives concerning the Veteran's heart claim, the examiner was directed to identify any heart disabilities present since November 2007, including ischemic heart disease, and to provide both opinions on direct and secondary grounds.  While the examiner stated that the Veteran did not have ischemic heart disease, she did not identify any heart disabilities from the period on appeal, or provide an opinion on whether any such disabilities are related to service or the Veteran's PTSD.  This is of particular importance when records, see March 2004 and November 2007 private record, and December 2010 VA opinion, diagnose the Veteran with hypertensive heart disease.  Moreover, hypertension and hypertensive heart disease are separate disabilities under VA rating criteria.  38 C.F.R. § 4.104, Diagnostic Codes 7007 and 7101.  Accordingly, an addendum opinion is needed for the Veteran's heart and hypertension claims.

Outstanding treatment records should also be obtained; the most recent records are VA records dated June 13, 2013.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file outstanding treatment records, to specifically include VA records for the period after June 13, 2013.  

2.  The RO/AMC should request verification of the dates the Veteran served in Army Reserves and National Guard to include the dates for each period of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) that he attended.  The RO/AMC should prepare a summary of such dates.

3.  After the above has been completed, schedule a VA audiology examination with the November 2012 and August 2013 examiner, if available.  The claims file, VBMS, Virtual VA, and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  Based on a review of the complete record and the results of his physical examination, the examiner is asked to address the following: 

Whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's bilateral hearing loss is related to service.  

If not, the examiner should opine whether it is at least as likely as not that the Veteran's bilateral hearing loss manifested to a compensable degree within one year of service.  

A complete rationale must be provided for any opinion(s) expressed.  The examiner should consider that the absence of hearing loss in service is not necessarily fatal to a claim for service connection.  

Moreover, an addendum opinion should be obtained from the August 2013 heart and hypertension examiner, if available.  The claims file, VBMS, Virtual VA, and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  Based on a review of the complete record and the results of his physical examination, the examiner is asked to address the following:

a. Provide an opinion addressing whether it is at least as likely as not that the Veteran's hypertension is related to service, to include as due to herbicide exposure.  

b. Identify any heart disabilities present since November 2007, to specifically include hypertensive heart disease.  

c. For each heart disability identified, provide an opinion addressing whether it is at least as likely as not that the Veteran's heart disability is related to service, to include as due to herbicide exposure and, if necessary, provide an opinion as to whether it is at least as likely as not that any heart disability was caused or aggravated by his service-connected PTSD.  

The examiners should give medical reasons for accepting or rejecting the lay statements regarding in-service injury and continued symptoms since service.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

4.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the Veteran opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


